Citation Nr: 0634470	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  97-05 861	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fungal infection of the ears.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
April 1953 in the United States Army and from January 1961 to 
January 1963 in the United States Navy.  He also had periods 
of active duty for training and inactive duty training in the 
Army National Guard from August 1974 to October 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 1996 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that: a rating decision in August 1965 denied 
entitlement to service connection for a back disorder on the 
bases that a medical finding had been made while he was on 
active duty that his complaints of backache were of 
psychogenic origin and were related to his schizoid 
personality disorder which pre-existed his active military 
service and that a medical examination at the time of his 
separation from his second period of active service in 
January 1963 had shown his spine and other musculoskeletal 
system to be normal; and a rating decision in January 1966 
confirmed and continued the denial of service connection for 
a back disorder.  The Board also notes that a rating decision 
in February 1967 denied entitlement to service connection for 
external otitis, left ear, on the bases that medical evidence 
of record first showed the ear condition in December 1958 
between the veteran's two periods of active service and that 
medical examinations at the times of entrance upon his second 
period of active service in January 1961 and his separation 
from that period of active service in January 1963 had been 
negative for any disorder of the ears.  The veteran did not 
initiate and complete a timely appeal to the Board of the 
August 1965, January 1966, and February 1967 RO decisions 
and, consequently, those rating decisions became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

The Board notes further that a rating decision in December 
1993 found that new and material evidence to reopen the 
claims of entitlement to service connection for a back 
disorder and for ear fungus had not been received.  

In a statement received in July 1995, the veteran requested 
that the RO obtain records of his treatment at two VA medical 
facilities and reopen his claims for service connection for a 
back disorder and fungal infection of the ears.  The RO 
proceeded to obtain the VA treatment records identified by 
the veteran and in the March 1996 rating decision found that 
the additional evidence was not new and material so as to 
warrant reopening of the claims for service connection for a 
back disorder and fungal infection of the ears.  The current 
appeal on those issues ensued.

A Board decision dated September 17, 2002, denied the 
veteran's appeal on the issues listed on the first page of 
this decision and on the issue of entitlement to service 
connection for hearing loss.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, in a June 2004 memorandum 
decision, held that the Board's September 17, 2002, did not 
show that VA had fulfilled the duty to notify pursuant to the 
Veterans Claims Assistance Act of 2000 with regard to the 
issues of whether new and material evidence had been received 
to reopen the veteran's claims for service connection for a 
back disorder and for fungal infection of the ears.  In its 
June 2004 memorandum decision, the Court also held that the 
report of a VA audiological examination in February 2001 
failed to show compliance by VA with the remand orders of a 
December 1998 Board remand of the issue of entitlement to 
service connection for hearing loss and that, therefore, the 
holding of the Court in Stegall v. West, 11 Vet. App. 268, 
271 (1998) (a remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders) had not been complied with in this case.  The Court 
vacated the Board's September 17, 2002, decision and remanded 
the case to the Board for further proceedings and 
readjudication consistent with the Court's decision.

In January 2005 and again in February 2006, the Board 
remanded this case to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC, for notification and 
development action.  While the case was in remand status, a 
rating decision in June 2006 by the RO granted entitlement to 
service connection for hearing loss.  The case was most 
recently returned to the Board in September 2006.    

FINDINGS OF FACT

1.  Unappealed RO decisions in August 1965 and January 1966 
denied entitlement to service connection for a back disorder, 
and an unappealed RO decision in December 1993 found that new 
and material evidence sufficient to reopen the claim had not 
been received.

2.  Additional evidence received since December 1993 does not 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for service 
connection for a back disorder.

3.  An unappealed RO decision in February 1967 denied 
entitlement to service connection for external otitis, left 
ear, and an unappealed RO decision in December 1993 found 
that new and material evidence sufficient to reopen the claim 
had not been received.

4.  Additional evidence received since December 1993 does not 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for service 
connection for fungal infection of the ears.


CONCLUSIONS OF LAW

1.  An RO decision in December 1993, finding that evidence 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder had not been received, is 
final.  38 U.S.C.A. § 7105 (West 2002).



2.  Additional evidence received since December 1993 is not 
new and material, and 
the claim for service connection for a back disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001). 

3. An RO decision in December 1993, finding that evidence 
sufficient to reopen a claim of entitlement to service 
connection for fungal infection of the ears had not been 
received, is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Additional evidence received since December 1993 is not 
new and material, and 
the claim for service connection for fungal infection of the 
ears is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist.  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the veteran in March 
2005 and March 2006 by the AMC satisfied the statutory and 
regulatory duty to notify provisions.  There is no indication 
in the record that additional evidence material to the issues 
decided herein is available which is not part of the 
veteran's claims file and which, with regard to the issues of 
reopening claims for service connection for a back disorder 
and fungal infection of the ears, VA, under its limited duty 
to assist a claimant attempting to reopen a claim which was 
the subject of a prior final disallowance, see 38 U.S.C.A. 
§ 5103A(f) (West 2002), might have a duty to assist the 
veteran in attempting to obtain.  Therefore, the Board finds 
that VA has met the duties to notify and to assist required 
by law as to the appeal decided herein.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
presupposes a diagnosis of a current disease.  Rabideau v. 
Derwinski, 
2 Vet. App. 141, 143 (1992).

Except as provided in § 5108, when a claim is disallowed by 
an agency of original jurisdiction, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105 
(West 2002).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

The provisions of 38 C.F.R. § 3.156(a), pertaining to the 
definition of new and material, were amended effective August 
29, 2001.  See 66 Fed. Reg. 45,630.  Those amendments do not 
apply to the attempts by the appellant to reopen his claims 
for service connection for a back disorder and fungal 
infection of the ears.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996). 

Attempt To Reopen Claim For Service Connection For Back 
Disorder.  The evidence added to the record concerning the 
veteran's back since the most recent final denial of his 
claim for service connection for a back disorder in December 
1993 includes the National Guard service medical records of 
the veteran, post-service private medical treatment records 
of the veteran, testimony by the veteran at a hearing before 
an RO hearing officer, and copies of the evidence considered 
by the Social Security Administration (SSA) in deciding the 
veteran's claim for disability benefits under laws 
administered by SSA.

The veteran's testimony at his personal hearing in March 1997 
essentially repeated his assertions to VA prior to the prior 
final disallowances of his claim for service connection for a 
back disorder that his post-service diagnoses of back 
disability were related to service.  Such testimony is not 
new evidence.  

The remaining items of additional evidence are new but are 
not material.  The veteran's National Guard service medical 
records were entirely negative for any complaints or findings 
related to his back.  The post-service private medical 
treatment records showed diagnoses of back disorders and 
abnormalities.  They did not, however, contain any medical 
opinion relating a post-service back disorder to the 
veteran's periods of active military and naval service.  The 
SSA records showed that the veteran was granted disability 
benefits by that agency for physical and mental disabilities 
not involving his back/spine.  

In sum, the additional evidence presented or secured since 
December 1993 concerning the veteran's back does not bear 
directly and substantially upon the specific matter under 
consideration (that is, whether the veteran currently has any 
disability of the back which was incurred in or aggravated by 
service) and is, therefore, not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim for service connection for a back disorder.  
Because the additional evidence received since December 1993 
is not new and material, the claim for service connection for 
a back disorder may not be reopened at this time.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  

Attempt To Reopen Claim For Service Connection For Fungal 
Infection Of Ears.  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2006).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened.   Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

There is a presumption of aggravation where a pre-service 
disability undergoes an increase in severity during service, 
and clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  38 C.F.R. § 3.306(b) (2006).

The RO, in the original denial of the claim of entitlement to 
service connection for fungal infection of the ears and in 
the finding that new and material evidence to reopen the 
claim had not been received, made a determination that the 
evidence of record as of December 1993 did not show 
incurrence of a disability of the ears manifested by fungal 
infections during the veteran's first period of active 
service and did not show aggravation during his second period 
of active service of fungal infections of his ears contracted 
between his two periods of service.  

The evidence added to the record concerning the veteran's 
ears since the most recent final denial of his claim for 
service connection for a fungal infection of the ears in 
December 1993 includes his National Guard service medical 
records, post-service private medical treatment records, the 
veteran's testimony at a hearing before an RO hearing 
officer, copies of the evidence considered by the Social 
Security Administration (SSA) in deciding his claim for 
disability benefits under laws administered by SSA, and the 
report of a VA ear examination in April 2006.       

The veteran's testimony at his personal hearing in March 1997 
essentially repeated his assertions to VA prior to the prior 
final disallowances of his claim for service connection for 
fungal infection of the ears that his ear infections started 
while he was serving on active duty.  Such testimony is not 
new evidence.  

The remaining items of additional evidence are new but are 
not material.  The veteran's National Guard service medical 
records were entirely negative for any ear infections and, in 
fact, showed the veteran's ears to be normal during such 
service.  The post-service private medical treatment records 
showed that the veteran had no evidence of ear infection in 
August 1995 but had ear drainage in June 1996.  They did not 
contain any medical opinion relating post-service fungal 
infection of the ears to the veteran's periods of military 
service.  The SSA records showed that the veteran was granted 
disability benefits by that agency for physical and mental 
disabilities not involving his ears.  The VA physician who 
conducted the VA ear examination in April 2006 reported that 
the veteran had no active infection in his middle or inner 
ear and no ear disease at all except for his sensorineural 
hearing loss for which service connection has been granted.

The additional evidence presented or secured since December 
1993 concerning the veteran's history of ear infections does 
not bear directly and substantially upon the specific matter 
under consideration (that is, whether the veteran currently 
has chronic fungal infection of the ears which was incurred 
in or aggravated by service) and is, therefore, not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for fungal infection of the ears.  Because the 
additional evidence received since December 1993 is not new 
and material, the claim for service connection for fungal 
infection of the ears may not be reopened at this time.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  









	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a back disorder is 
not reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for fungal infection of 
the ears is not reopened.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


